Citation Nr: 0729279	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-25 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a cerebrovascular accident, claimed as secondary 
to Department of Veterans Affairs prescribed medication.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran compensation under 38 U.S.C. 
§ 1151 for residuals of a cerebrovascular accident.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.   He testified before a Decision Review 
Officer seated at the RO in June 2005.  In February 2007 he 
testified via videoconference before the undersigned Veterans 
Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks compensation under 38 U.S.C. § 1151 for 
residuals of a cerebrovascular accident, claimed to result 
from VA-prescribed medication.  38 U.S.C.A. § 1151 provides 
generally that, when a veteran suffers injury or aggravation 
of an injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or DIC 
compensation, shall be awarded the same manner as if the 
additional disability or death were service connected.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2006).  

At his February 2007 hearing before a Veterans Law Judge, the 
veteran stated he applied for and received Social Security 
Disability benefits.  The administrative decision and 
supporting medical records associated with that claim have 
yet to be obtained by VA.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006).  VA's duty to assist includes an obligation to 
obtain Social Security Administration (SSA) records when they 
may be relevant and VA has actual notice that the veteran is 
seeking or has sought SSA benefits.  See Baker v. West, 11 
Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

Next, the Board notes the veteran has submitted medical 
treatises and articles supporting his contentions that Vioxx 
(prescribed under its generic name Rofecoxib) was 
inappropriately prescribed by VA, and resulted in his 
September 2004 cerebrovascular accident.  This evidence is 
sufficient to raise VA's statutory duty to assist the 
veteran.  VA's duty to assist includes providing a medical 
examination and/or obtaining a medical opinion when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  An expert 
medical opinion has yet to be obtained in the present case.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security Disability benefits, 
including the administrative decision and 
the medical records relied upon concerning 
that claim.  If no such records are 
available, this fact must be noted for the 
record.  

2.  The veteran's claim should be 
presented to a VA physician specializing 
in cerebrovascular disabilities for the 
purpose of rendering an expert medical 
opinion.  The claims file must be 
furnished to the physician for review in 
connection with the opinion.  The veteran 
himself need not be scheduled for 
examination unless such examination is 
considered necessary by the examiner.  
After fully reviewing the veteran's claims 
file, including his medical history, the 
reviewer should address the following 
questions:

(In addressing all questions, the examiner 
should state the medical probability of 
such a relationship in terms of less 
likely than not, at least as likely as 
not, or more likely than not.  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.) 

a)  Based on a review of the claims file, 
was the veteran's cerebrovascular accident 
due to or the result of, or was otherwise 
related to, his use of Rofecoxib (Vioxx) 
as prescribed by VA?  

b)  In prescribing Rofecoxib (Vioxx) for 
the veteran, did VA personnel display 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing medical treatment?  The 
reviewer should specifically address the 
veteran's contention that the use of 
Rofecoxib (Vioxx) was the sole or primary 
cause of his September 2004 
cerebrovascular accident and his 
contention that VA prescribed an incorrect 
dosage of Rofecoxib (Vioxx) which led to 
the cerebrovascular accident. 

c)  Was the proximate cause of the 
veteran's cerebrovascular accident an 
event which was not reasonably foreseeable 
by VA medical care providers in providing 
the treatment in question based on what a 
reasonable health care provider would have 
seen? 

The examiner should provide a complete 
rationale for all conclusions reached.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the AMC in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




